Citation Nr: 0827544	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  07-38 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 to April 1946.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from October 2005 and September 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida that denied the 
benefits sought on appeal.  The veteran appealed that 
decision to the BVA and the case was forwarded to the Board 
for appellate review.

In April 2008, the veteran requested that this case be 
advanced on the Board's docket, and the Board granted that 
motion in June 2008. 38 C.F.R. § 20.900(c)(3) (2007).


FINDINGS OF FACT

1.  Hearing loss was not manifested during service or within 
one year of separation from service, and any currently 
diagnosed hearing loss is not shown to be causally or 
etiologically related to service.

2.  Tinnitus is not shown to be causally or etiologically 
related to service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's 'duty 
to notify' and 'duty to assist' obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in March 2005, June 2006, and August 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran was afforded a VA audiological examination in 
June 2006.  In addition, in September 2007, the RO notified 
the veteran that it had taken all available appropriate steps 
to obtain the veteran's records in the possession of the 
Social Security Administration (SSA), but formally determined 
that those records were not available.  Specifically, the RO 
informed the veteran that the SSA reported that the records 
have been destroyed; thus, under the circumstances, all 
efforts to obtain those records have been exhausted and 
further attempts would be futile.

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  The veteran 
essentially contends that he has hearing loss and tinnitus 
that are related to his period of service.  Therefore, he 
believes he is entitled to service connection.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as 
organic diseases of the nervous system, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  (In an October 4, 1995, opinion, 
VA's Under Secretary for Health determined that it was 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and therefore a 
presumptive disability).  If there is no showing of chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to 
prove service connection, the record must contain: (1) 
Medical evidence of a current disability, (2) medical 
evidence or in certain circumstances, lay testimony, of an 
inservice incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or a relationship between 
a current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

For claims involving service connection for hearing loss the 
Board notes that the threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  The VA has, by regulation, defined that 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of hearing loss during 
service.  This includes findings recorded on an April 1946 
physical examination performed in connection with the 
veteran's separation from service, which shows the veteran's 
hearing was evaluated as "15/15" in each ear using 
whispered voice testing.  Neither this report nor any other 
service medical record shows any suggestion of diagnosis or 
complaint of hearing loss symptoms nor tinnitus.  The Board 
notes that the veteran filed a claim for compensation for 
service connected disabilities in April 1946 and did not 
include any mention of complaints of hearing loss or tinnitus 
at that time.  Thus, the service medical records and the 
veteran's April 1946 claim strongly suggest that neither 
medical professionals nor the veteran himself believed he 
suffered from hearing loss or tinnitus disability at the 
conclusion of his period of active service.  In the Board's 
view, this contemporaneous evidence is highly probative on 
these points.

Medical records dated following separation from service do 
not reflect that high frequency sensorineural hearing loss, 
nor tinnitus, were diagnosed within one year of separation 
from service or for many years following.  The earliest 
contemporaneous medical evidence of record which relates to 
complaints of hearing loss is a private audiologist report 
dated August 1987 and complaints of tinnitus are not clearly 
contemporaneously recorded prior to a June 2004 VA treatment 
record.  The Board observes that the veteran and his spouse, 
in his February 2005 filing of this claim and her February 
2005 lay statement, have both testified that the veteran had 
sought treatment from audiologists for decades prior to 1987.  
The veteran's original claim suggests 1965 was the date his 
hearing loss began and that August 1987 was the earliest year 
in which he sought treatment.  The Board notes that the 
veteran has not identified any source of audiological 
consultation or treatment from prior to 1987.

In any event, the Board observes that even assuming the 
veteran first sought treatment in 1965, a period of nearly 20 
years without evidence of pertinent treatment or diagnosis 
following discharge from service would still remain.  This 
lengthy period without any documentation of a pertinent 
complaint, diagnosis, or treatment for hearing loss or 
tinnitus weighs against a finding of chronicity and, thus, 
weighs against the claim of service connection.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The veteran's April 2008 hearing testimony indicates that he 
actually sought treatment for his ear problems as early as 
1948, and suggests that he "knew there was something wrong 
with my ears" right around the time he exited the service.  
However, the Board must again observe that the veteran filed 
a claim for service-connected disability compensation in 
April 1946 in which he identified several disabilities he 
associated with his active service, but this application 
reflects no suggestion of any ear complaints.  Unfortunately, 
the contemporaneous documentation from around the time of the 
veteran's active service contains nothing to establish the 
onset of a hearing loss pathology around that time.

The veteran underwent a VA audiological examination in June 
2006.  The examination report shows that the audiologist 
confirmed the veteran's current diagnosis of bilateral 
sensorineural hearing loss, and found the earliest evidence 
supporting this diagnosis in the claims folder was the August 
1987 audiogram.  The June 2006 VA examination report noted 
that, during the examination, the veteran reported that he 
had not been exposed to post-service occupational acoustic 
trauma; the veteran also reported a history of "years and 
years" of experiencing tinnitus.  However, the June 2006 VA 
examiner observed that these pertinent elements of the 
veteran's account of his post-service history are 
contradicted by his documented statements in a June 2004 VA 
audiology consultation report and a November 2003 VA primary 
care report.

The Board has also noted the June 2004 audiology report and 
November 2003 primary care report.  In particular, the June 
2004 report shows that "The patient reported a history of 
military, occupational, or recreational noise exposure: 
Airplane engines and aircraft x 29 years."  The Board 
observes that a report of 29 years of such noise exposure 
suggests, in light of the fact that the veteran's period of 
active service was of three years duration, that the 
veteran's account included more than 25 years of significant 
non-service noise exposure.

The November 2003 primary care report shows that the veteran 
"denies any tinnitus" as of that time.  This clearly 
suggests that the veteran's current chronic tinnitus symptoms 
did not have their initial onset as of November 2003.  The 
Board's review of the medical evidence of record does not 
otherwise reveal a demonstration of tinnitus prior to the 
veteran's June 2004 report to an audiologist of 
"intermittent tinnitus."  By the time of the June 2006 VA 
audiological examination, the veteran described his tinnitus 
as "constant, 'siren'."  

Returning attention to the June 2006 VA examination report, 
the Board considers the authoring audiologist's discussion of 
the evidence and discussion of the medical etiology question 
at issue to be highly probative, reflecting review of the 
claims folder and presenting a competent rationale for the 
medical conclusions drawn.  The audiologist concluded that 
"The veteran's report of the time symptom onset is 
consistent with hearing loss and tinnitus caused by or 
aggravated by military noise.  However, this examiner has not 
found sufficient objective evidence that the symptoms were at 
least as likely as not incurred in or aggravated by military 
service."  In drawing this conclusion, the audiologist 
explained that she found no clear evidence of sufficiently 
severe military noise exposure to which the ear pathologies 
could be clinically attributed and, moreover, that the 
evidence indicated post-service "occupational noise exposure 
may be a contaminating factor."  The examining audiologist 
further discussed that, in light of her review of the record, 
"Existence, onset, frequency and duration, and etiology of 
the tinnitus is called into question due to variability in 
the subjective report."  On this point, the examiner 
concluded that "Given that tinnitus was denied in 2003, it 
is less likely as not that the tinnitus is related to 
military noise exposure."  Thus, the June 2006 competent VA 
audiologist's conclusion weighs against both claims on 
appeal.

A May 2008 letter from the veteran's private audiologist is 
also of record.  The author states that he began treating the 
veteran in November of 2001.  This letter primarily discusses 
the current clinical features of the veteran's current 
hearing loss pathology, but does also present a conclusion 
regarding the etiology of the veteran's hearing loss.  
Specifically, the May 2008 letter concludes that the 
veteran's hearing loss and tinnitus "most definitely 
originated when the patient served in the military."  The 
cited rationale for this conclusion relies upon "the 
severity and nature of hearing loss" and that "he reports a 
long history of hearing impairment and tinnitus."

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104.  In analyzing the merits of the claim, the Board 
finds that service connection for hearing loss and tinnitus 
must be denied.  The law is clear that it is the Board's duty 
to assess the credibility and probative value of evidence, 
and provided that it offers an adequate statement of reasons 
or bases, the Board may favor one medical opinion over 
another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray 
v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).  The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332. 229 (1995).

In this case, the Board finds that the audiologist's opinion 
rendered following the June 2006 VA examination regarding the 
etiology of the veteran's hearing loss and tinnitus has 
greater probative value than the opinion recorded in the May 
2008 private audiologist's letter.  The opinion following the 
June 2006 VA examination was arrived at following a review of 
all pertinent records associated with the claims file; it 
took into consideration the veteran's past statements 
regarding noise exposure in civilian employment following 
service and the history of his tinnitus symptoms.  The June 
2006 report discussed the pertinent available clinical 
evidence concerning the veteran's audiological medical 
history.

The May 2008 private opinion, on the other hand, does not 
address any of the records in the veteran's claims file, does 
not discuss documented clinical evidence concerning the 
veteran's history, and did not account for the veteran's past 
statements regarding noise exposure following service.  The 
May 2008 opinion expressly relies upon the veteran's current 
reported history.  The Board is not bound to accept medical 
opinions that are based on history supplied by the veteran, 
where that history is unsupported by the medical evidence or 
based upon an inaccurate factual background.  Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).

The May 2008 letter discusses current clinical findings in 
discussing the severity of the current disability, which is 
not in dispute, but discusses no past clinical evidence in 
support of the etiology opinion linking the current 
pathologies to military service performed 62 years prior the 
authoring of the opinion.  A post-service reference to 
injuries (such as acoustic trauma) sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  See Grover v. West, 12 Vet. App. 109, 112 
(1999).  Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  See Miller v. West, 11 Vet. App. 
345, 348 (1998).  Also, a medical opinion is inadequate when 
it is unsupported by clinical evidence.  Black v. Brown, 5 
Vet. App. 177, 180 (1995).  

The Board acknowledges that the veteran has submitted an 
Associated Press article with the headline "U.S. troops 
suffering hearing damage."  Although the Board understands 
the veteran's contentions and that the veteran invites the 
Board to consider his hearing loss in the context of the 
information presented.  However, the submission does not 
contain any evidence which specifically addresses the 
etiology of the veteran's own hearing loss and tinnitus.  The 
Board may not interpret the information in this article to 
draw any conclusions regarding the etiology of the veteran's 
own hearing loss.  The Board may not engage in its own 
medical analysis and, thus, may not reach the specific 
medical conclusions suggested by the veteran.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the Associated 
Press article presents no probative evidence supporting the 
veteran's claim that his hearing loss and tinnitus are 
etiologically related to his military service.

In light of the above, the Board finds that the June 2006 VA 
audiologist's opinion is the most probative evidence 
addressing the etiology of the veteran's hearing loss and 
tinnitus.  The May 2008 private audiologist opinion relies 
upon the veteran's own account of his history without 
addressing significant contradictions of the account in the 
evidence of record.  Based on this record, the Board finds 
that the medical evidence is against the veteran's claims for 
service connection for bilateral hearing loss and tinnitus.  
No hearing loss or tinnitus is shown to have manifested 
during service or for many years following separation from 
service, and the most probative medical opinion of record 
does not find that any currently diagnosed hearing loss or 
tinnitus is causally or etiologically related to service.

While the veteran is clearly of the opinion that his current 
hearing loss and tinnitus are related to service, as a lay 
person, the veteran is not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board concludes that service 
connection for hearing loss and tinnitus is not established 
when the most probative competent medical evidence of record 
weighs against finding a relationship between a current 
disorder and service.

Therefore, the Board concludes that the preponderance of the 
probative medical evidence is against the veteran's claim for 
service connection for bilateral hearing loss and tinnitus, 
and service connection is not established for either 
disability.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


